699DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s amendment filed December 14, 2021.  Claims 13 and 15-26 are pending and allowable as set forth below.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .













Allowable Subject Matter

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…generating first client-side code based on the first request, the first client-side code including instructions for adding the purchase functionality to the application content; 
generating second client-side code based on the second request, the second client- side code including information about the item”

Dierks (US 2008/0183593 A1) discloses generating client-side code, the client-side code including instructions for displaying purchase information (Dierks: Figure 8B and paragraph [0097] disclose where the buyer has reviewed the page for a sufficient time period, the buyer may select a control for buying an item from the vendor, and the buyer's system (e.g., web browser or similar application) may generate a "buy" request (box 824), paragraph [0008] discloses where the code for the merchant web page can include buy button code generated by a service associated with the remote open payment system, paragraph [0010] discloses where the product selection request can be generated by a client-side scripting reference, and the purchase information can be 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0030794 A1, Scheflan et al discloses ONLINE MARKETING TOOL USING VIDEOS TO PROMOTE PRINTABLE COUPONS.
US 2008/0183593 A1, Dierks discloses On-Line Payment Transactions.
US 2008/0244509 A1, Buchs et al discloses Method and apparatus for application enabling of websites.
US 2002/0072980 A1, Dutta discloses System, method, and program for managing electronic shopping carts.
US 2006/0212361 A1, Perowski discloses Method of and system for accessing consumer product related information at points of consumer presence on the World Wide Web(WWW) at which UPN-encoded java-applets are embedded within HTML-encoded documents.
US 2002/0188516 A1, Farrow et al discloses Embedded product offering with real-time pricing and availability.
US 2010/0010908 A1, Pasupulati et al discloses Payment Mechanism Integration Wizard.
US 2007/0094100 A1, Hodson et al discloses Integrated electronic shopping cart system and method.
US 2006/0184431 A1, Rosenberg et al discloses Media content delivery systems and methods.
US 2008/0275864 A1, Kim et al discloses ENABLING CLUSTERED SEARCH PROCESSING VIA TEXT MESSAGING.
US 2008/0281968 A1, Rodriguez discloses Updating Download Options for Unavailable Media Content.
US 2008/00154738 A1, Jain et al discloses INTERACTIVE MARKETPLACE INFRASTRUCTURE.
US 2008/0004982 A1, Bezos et al discloses METHOD AND SYSTEM FOR PLACING A PURCHASE ORDER VIA A COMMUNICATIONS NETWORK.
US 2008/0103923 A1, Rieck et al discloses Centralized Payment Gateway System and Method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625